UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 99-6860



GEORGE BERNARD WISCHHUSEN, JR.,

                                            Petitioner - Appellant,

          versus


PATRICK CONROY, Warden; ATTORNEY GENERAL FOR
THE STATE OF MARYLAND,

                                           Respondents - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Frederic N. Smalkin, District Judge. (CA-
99-347-S)


Submitted:   December 20, 1999            Decided:   January 5, 2000


Before WIDENER, MURNAGHAN, and LUTTIG, Circuit Judges.


Dismissed by unpublished per curiam opinion.


George Bernard Wischhusen, Jr., Appellant Pro Se.     John Joseph
Curran, Jr., Attorney General, Ann Norman Bosse, OFFICE OF THE
ATTORNEY GENERAL OF MARYLAND, Baltimore, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     George Bernard Wischhusen, Jr., appeals the district court’s

order denying relief on his petition filed under 28 U.S.C.A. § 2254

(West 1994 & Supp. 1999).   We have reviewed the record and the dis-

trict court's opinion and find no reversible error.     Accordingly,

we deny a certificate of appealability and dismiss the appeal sub-

stantially on the reasoning of the district court.    See Wischhusen

v. Conroy, No. CA-99-347-S (D. Md. June 2, 1999).    We dispense with

oral argument because the facts and legal contentions are adequate-

ly presented in the materials before the court and argument would

not aid the decisional process.




                                                           DISMISSED




                                  2